ELLIOTT, X,
concurring.
The word “assigned”, used in the agreement, has reference in this instance to an appointment, designation. Taking into account all that is said in the agreement, it is plain and obvious that United States Commercial Adjustment Co., Inc., did not have the power thereunder to sell the judgment. The power to sell must be express and special. Civil Code, Articles 2996 and 2997. The sale of a thing belonging to another, without authority and not ratified, is mill. Civil Code, Article 2452. The sale to Craft was therefore null and he had no authority to settle with Clarke, nor grant him the discharge which he pleads.